Citation Nr: 1338009	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued in May 2011, for entitlement to service connection for tinnitus and whether new and material evidence had been received to reopen the claim for service connection for hearing loss, is warranted.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1969 to December 1970.  He also had additional duty in the Army Reserve, including 15 days of active duty for training from July 27, 1974 to August 11, 1974. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for tinnitus and denied reopening the claim for service connection for hearing loss as new and material evidence had not been submitted.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for tinnitus and whether new and material evidence has been received to reopen a claim for service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 2011 decision, the Board denied the Veteran's claim for service connection for tinnitus and denied reopening of service connection for hearing loss because new and material evidence had not been submitted. 

2.  A May 2011 correspondence submitted by the Veteran in support of his claim for service connection for tinnitus was in the Board's constructive possession at the time of the May 2011 decision, but was not associated with the claims file at the time of the issuance of that decision.


CONCLUSION OF LAW

As the May 2011 Board decision was not in accord with due process, that decision as it relates to the claims for service connection for tinnitus and whether new and material evidence has been received to reopen a claim for service connection for hearing loss must be vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2011 decision, the Board denied the Veteran's claims for service connection for tinnitus and whether new and material evidence had been received to reopen a claim for service connection for hearing loss.  Thereafter, the Board was notified of the receipt of additional evidence that was submitted in May 2011 and not considered at the time of the May 2011 Board decision.  Specifically, in the May 2011 correspondence, the Veteran explained why he was unable to attend a January 2011 VA audiological examination.  The Veteran's correspondence revealed that he had made a request to reschedule the VA examination. 

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  In this case, because the May 2011 decision omitted pertinent evidence that was within the Board's constructive possession, it must be vacated to accord due process to the Veteran.  38 C.F.R. § 20.904(a).  Accordingly, the Board's May 2011 decision is vacated and the issues are remanded as discussed below. 
ORDER

The Board's May 2011 decision as it relates to the claims for service connection for tinnitus and whether new and material evidence has been received to reopen a claim for service connection for hearing loss is vacated.


REMAND

The Board concludes that the Veteran's claim for service connection for tinnitus must be remanded in order to reschedule the Veteran for a VA audiological examination.  In May 2011, the Veteran submitted correspondence stating that he was unable to attend the January 2011 VA audiological examination and requested that the examination be rescheduled.  Thus, a remand is necessary in order to afford the Veteran another opportunity to attend a VA examination in connection with his claim for service connection for tinnitus currently on appeal.  

Further, the Board finds that the Veteran's application to reopen the claim for service connection for bilateral hearing loss is inextricably intertwined with the issue of service connection for tinnitus as the VA examination addressing tinnitus may have a bearing on the issue of whether new and material evidence related to hearing loss has been received.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA audiological examination to assist in determining the nature and etiology of the claimed tinnitus.  All necessary tests and/or studies should be performed.  The examiner should review the claims file and state that this was accomplished in his or her report. 


The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed tinnitus was incurred in or is otherwise related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed tinnitus was caused by an ear infection that occurred in or about 1974.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the examiner cannot provide the requested opinions without resort to speculation, he or she should fully explain why this is the case. 

2.  After the requested development has been completed, the AMC/RO should readjudicate the claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


